 BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.307Billings Local No.1172of United Brotherhood of Carpentersand Joiners of America,and Montana State Council of theUnited Brotherhood of Carpenters and Joiners of AmericaandUnited Brotherhood of Carpenters and Joiners of AmericaandAnthony OcepekandThe Refinery Engineering Company,Billings Contractors Council,Inc., and Montana ContractorsAssociation,Inc., Parties to the Contracts.Cases Nos. 19-CB-518 and 19-CB-530.Febmuai'y 16, 1961DECISION AND ORDEROn December 9, 1959, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also recommendeddismissal of the complaint as to Respondent Local because of his inter=pretation of a settlement agreement entered into by it.ThereaftertheRespondent Brotherhood filed exceptions, Respondent StateCouncil and the General Counsel filed exceptions and briefs in sup-port, and Respondent Local filed a brief in answer to that of theGeneral Counsel.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.We agree with the Trial Examiner that Respondent Brotherhoodby maintaining its closed-shop contract with the Company during theperiod in question violated Section 8(b) (2) and (1) (A) of the Act.'We also agree that Respondent Council by maintaining its hiringhall agreement with the Montana Contractors Association during theperiod in question violated Section 8(b) (2) and (1) (A) of the Act.In this connection we find no merit in Council's exception that thisproceeding should be dismissed because of lack of evidence that thesaid Statewide contract it negotiated was part of the original con-troversy instituted by the Charging Party against Respondent Local.,SeeThe Marley Company,117 NLRB107; Mechanical Handling Systems,Incorporated,122 NLRB 396.130 NLRB No. 19. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDThe original charge was amended on April 14, 1958, by ChargingParty to include the Council and specify the objectionable contract.Thereafter the Charging Party's individual claim was settled, butas the Board has said, once a charge is filed, the General Counselproceeds as the representative of an agency entrusted with the powerand duty of enforcing the Act in the public interest, not merely invindication of private rights.2We adoptpro forma-asthere was no exception-the Trial Ex-aminer's finding that clause 6 of the memorandum concerning pile-drivers attached to the said Statewide contract with the Council doesnot provide for a closed shop.2.Contrary to the Trial Examiner, we find that Respondent Local1172 has engaged in certain unfair labor practices within the meaningof Section 8(b) (2) and (1) (A) of the Act covered by the complaintherein.As alleged in the complaint and set forth in the IntermediateReport, the Local and Charging Party Ocepek executed a settlementagreement in Case No. 19-CB-5181 covering the Local's discrimina-tion against Ocepek individually and the maintenance by the Localof an illegal closed-shop agreement with Billings Contractors.Basedupon the broad language of the notices posted pursuant to the settle-ment agreement which stated that the Local would not give effect toanyagreement or practice with Billings Contractors Council,or anyother employer,the Trial Examiner found that the said settlementwas coextensive with the charges filed against the Local including itsparticipation in the Statewide hiring hall contract entered into by theCouncil in June 1956 for all of the constituent locals including Re-spondent Local.This conclusion, however, attaches no significanceto the words "on the issues here settled" which were typed on theprinted form used in the amended settlement agreement. The GeneralCounsel in its exceptions contends that the purpose of adding thesewords was to save the issue of the Local's maintenance of the Council'sStatewide contract, apart from discrimination under it against Ocepekas charged, and adverts to the fact that-as the record shows-boththe Local and the Council had refused to settle this issue by executinga jointsettlement agreement submitted to them in August 1958 by afield examiner of the Board.We find merit in the General Counsel'sposition.Despite the broad language of the notice, posted by theLocal as a part of the settlement, we conclude that maintenance ofthe Statewide contract by the Local was not covered by the settlementagreement which showed on its face that it did not purport to be acomplete settlement of all issues.2SeeThe Ingalls Steel Construction Company,126 NLRB584, footnote 1.8 This was an agreement covering the Billings contract and an amended agreement oflater date adding the discrimination against OcepekThe complaint herein issued April 30,1959, the day on which the amended agreement was approved by the Regional Director. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.309In its brief the Local refers to the complaintas anattempt to penal-ize it by virtue of its being a constituent of the International and theCouncil, and because of the existence of objectionable phraseology "ofcertain documents" without a showing that "the contestedlanguagewas applied to anyone. . . ." Concerning the latter, the Board hasheld that contracts, agreements, understandings, and practices whichunlawfully require the payment of dues and fees as a condition of ob-taining or retain employment are in themselves coercive of employees'Concerning the former point the Statewide contract was specificallynegotiated by the Council "acting" for the "signatory" locals.As itis implicit in this record that Local 1172-a party to the proceeding-did sign that contract, its responsibility under it is not alone that of aconstituent of the Council.The contract was in effect at times ma-terial herein until its termination on April 30, 1958, and containednone of the hiring hall safeguard provisions set out by the Board inMountain Pacific Chapter of the Associated General Contractors, Inc.,et al.5Accordingly, we find that Local 1172 violated Section 8(b) (2)and (1) (A) of the Act by executing said contract and maintaining itduring its term.'The RemedyThe Trial Examiner, noting that the objectionable contract pro-visionswere corrected within the widely publicized moratoriumperiod, did not recommend application of theBrown-Oldsremedy'partly because of the exchange of correspondence set forth in the In-termediate Report between the Board's then General Counsel Fentonand President Gray of the Building Construction Trades Depart-ment of the AFL-CIO, plus the fact that the present General Coun-sel is not now seeking application of the remedy in this case. In viewof the good faith demonstrated by the parties in revising their con-tracts during the said March 1 to November 1, 1958, period, the Board,pursuant to sound public policy, will not impose the reimbursementremedy.Respondent Brotherhood excepts particularly to the reconnnen-dation of the Trial Examiner that publication of the recommendednotice be made in "official publications of general circulation amongmembers" on the ground that publication outside the State of Mon-tana is unnecessary.We find no merit in this exception inasmuch asthe Brotherhood has been involved in other proceedings before this4SeeNassau and Suffolk Contractors'Association,Inc., and itsmembers,123 NLRB1393;MotionPicture Operators Union of Essex County, Local 244,etal(StanleyWarner Corporation),126 NLRB 376. We note that the record does contain testimony byan employer member of the Montana Contractors Association that it hired its carpenteremployees"through the union hall" because it was "required" to by the contract.6119 NLRB 883.6 SeeFuneralDirectors of GreaterSt. Louis,etc.,125 NLRB 2417 J. S. Brown-E.F. Olds Plumbing and Heating Corporation,115 NLRB 594. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard involving the application of its closed-shop contract in variousparts of the United States .$ In addition, its very contract here inquestion applies to the Company's construction projects throughoutthe country.ORDER.Upon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent United Brotherhoodof Carpenters and Joiners of America, Montana State Council of saidorganization, as well as Local 1172 thereof, and the officers, agents,representatives, successors, and assigns of each said Respondent, shall:1.Cease and desist from :(a)Executing, performing, maintaining, or otherwise giving effectto provisions of any agreement or understanding with The RefineryEngineering Company, or Montana Contractors Association, Inc., andits employer members, or with any other employer whose operationsaffect commerce within the meaning of the Act, which conditions thehire of employees or the retention of their employment upon clearanceor approval by any of the Respondent Unions or by any other labororganization, unless such referral system explicitly provides for theminimum safeguards statedinMountain Pacific Chapter of the As-sociated General Contractors, Inc., et al.,119 NLRB 883.(b)Performing, manitaining, or otherwise giving effect to pro-visions of any agreement or understanding with The Refinery En-gineering Company or Montana Contractors Association, Inc., and itsemployer members, or with any other employer whose operationsaffect commerce within the meaning of the Act, which conditions thehire of employees upon membership in any of the Respondent Unionsor subservience to its policies, or conditions the retention of employeesin employment upon membership in any of the Respondent Unions orsubservience to its policies, except to the extent that membership there-in as the condition of continuing in employment may be required onor after 30 days by an agreement permitted by the proviso to Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(c) In any like or related manner, restraining or coercing employ-es in the exercise of their rights guaranteed by Section 7 of the Act,including the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, andalso the right to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as8See cases cited in footnote 1; see alsoThe H. K.Ferguson Company,124NLRB 544. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.311authorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at their respective offices in all locations where notices tomembers are customarily posted, and publish in their official publica-t»ns of general circulation among members, copies of the notice heretoattached marked "Appendix." 9 Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, Seattle, Wash-ington, shall, after being duly signed by representatives of Brother-hood, Council, and Local 1171, respectively, be posted by them imme-diately upon receipt thereof, and be maintained by them for a periodof 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily displayed in theirrespective offices.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, or covered byother material.Also the said notices after having been duly signedas directed above, shall be published by the Respondents respectivelyin the next succeeding issue of whatever publications are normallyissued by them and distributed generally among their respective mem-berships.(b)Additional copies of the said notice herein marked "Appendix,"to be furnished by the Regional Director for the Nineteenth Region,shall be signed by a representative of each Respondent and forthwithreturned to the said Regional Director.These notices shall be posted,Refinery and Montana Contractors willing, in places where notices toemployees of Refinery and members of Montana Contractors coveredby Respondents' contracts found herein to have incorporated unlawfulunion-security provisions, are customarily posted.(c)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken in compliance.0In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AND OF LOCAL UNIONS AFFILIATED WITH MON-TANA STATE COUNCIL OF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, INCLUDING LOCAL 1172Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that : 312DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT, jointly or severally, execute, perform, maintain,or otherwise give effect to provisions of any agreement or under-standing with The Refinery Engineering Company, or MontanaContractorsAssociation, Inc., and its employer members, orwith any other employer whose operations affect commerce withinthe meaning of the Act, which conditions the hire of employeesor the retention of their employment upon clearance or approvalby any of us unless that agreement or arrangement explicitlyprovides that : (1) Selection of applicants for referral to jobsshall be on a nondiscriminatory basis and shall not be basedon, or in any way affected by, union membership, bylaws, rules,regulations, constitutional provisions, or any other aspect orobligation of union membership, policies, or requirements; (2)the employer retains the right to reject any job applicant whomwe may refer; and (3) all parties to the agreement or arrange-ment post in places where notices to employees and job applicantsare customarily posted all provisions relating to the functioningof the hiring arrangement, including these provisions.WE WILL NOT, jointly or severally, enter into, maintain, or en-force any contract, agreement, understanding, or practice withThe Refinery Engineering Company, Montana Contractors Asso-ciation, Inc., or any other employer over whom the Board willassert jurisdiction, which requires employees or prospective em-ployees to obtain job referrals or permits, or which unlawfullyconditions the hire of applicants for employment or retention ofemployees in employment by such employers or any other em-ployer, upon clearance or approval by us, jointly or severally,except as authorized by Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT, jointly or severally, in any like or related man-ner, restrain or coerce employees or prospective employees of TheRefinery Engineering Company, Montana Contractors Associa-tion, Inc., or any other employer, in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.Signed copies of this notice have been mailed to the National LaborRelations Board's Regional Director for the Nineteenth Region forposting by The Refinery Engineering Company and employer mem-bers of Montana Contractors Association, Inc., maintaining contrac- BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.313tual relations with us, the said employers willing, in all locationswhere notices to their employees are customarily posted.UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)MONTANASTATE COUNCIL OF THE UNITEDBROTHERHOOD OF 'CARPENTERS ANDJOINERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)BILLINGSLOCAL No. 1172 OF UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner of the National Labor Relations Board, herein called the Board, inBillings,Montana, on June 24 and 25, 1959, and in Great Falls, Montana, on August13, 1959, on complaint of the General Counsel of the Board and answers respectivelyof the Respondents herein, namely: United Brotherhood of Carpenters and Joinersof America, herein called Brotherhood; Montana State Council of the Brotherhood,herein called Council; and Billings Local No. 1172 of the Brotherhood, herein calledLocal.The issues litigated were, in substance, whether the Respondents, respectively,violated Section 8(b)(2) and (1)(A) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, by the maintenance of bargainingcontracts containing hiring hall and union-security provisions more restrictive thanis permissible under the proviso to Section 8(a)(3) of the Act.General Counsel,Council, and Local each filed briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe Refinery Engineering Company, herein called Refinery, is a Delaware corpora-tion engaged in the construction of industrial type structures in various States and attimes material herein, beginning in 1957, was engaged in the construction of an oilrefinery plant at Laurel, Montana, near Billings, at a cost exceeding $2,500,000.Montana Contractors Association, Inc., herein called Montana Contractors, aMontana corporation existing as a chapter of the Associated General Contractors ofAmerica, herein called AGC, represents in collective bargaining its members whoare engaged principally in heavy construction work, such as the building of industrialplants and commercial facilities in Montana. Its members, at times material herein,provided construction services valued in excess of $10,000,000.Billings Contractors Council, Inc., herein called Billings Contractors, a Montanacorporation, represents in collective bargaining its members who are engaged prin- 314DECISIONSOF NATIONALLABOR RELATIONS BOARDcipally in building construction and specialty installations in or near Billings, Mon-tana.Itsmembers at times material hereto annually provided construction servicesvalued in excess of $10,000,000.Refinery, Montana Contractors, and Billings Contractors are each of them em-ployers within the meaning of Section 2(2) of the Act whose operations affect com-merce within the meaning of section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDBrotherhood, Council, and Local are, each of them, labor organizations withinthe meaning of the Act.Council, "organized under the laws and by the authority" of Brotherhood, has "allthe powers and exercises all the authority conferred on State Councils" by Brother-hood. It is composed of "all local unions and district councils" chartered by Brother-hood in the State of Montana.At all times material herein, Council functioned asbargaining representative formembers of constituent local unions in Montanaengaged in heavy construction work.Local is chartered by Brotherhood and is a constituent member of Council.It alsofunctions as collective-bargaining agent of its members.III.THE UNFAIR LABOR PRACTICESA. The contractsThe validity of three bargaining contracts is essentially the issue here: (1) Brother-hood's contract with Refinery, executed about May 4, 1956, referredto at times asthe International Agreement; (2) Council's contract with Montana Contractors, exe-cuted about June 4, 1956, referred to attimes asthe Labor Contract; and (3) Local'scontract with Billings Contractors, executed about March 14, 1956, referred to attimes as the Agreement.None of these contracts has been maintained since August1958; all of them were maintained during all orsomeportion of the 6-month periodpreceding the filing of charges in this case. It is theirmaintenanceduring this periodthat is alleged to be violative of the Act.These contracts will be discussed seriatim.1.Brotherhood's contract with RefineryThe Board has already had before it and has passed on the validity of at least twobargaining contracts made by Brotherhood which are for all practical purposes iden-ticalwith the contract here in issue. In each case the Board found the contract un-lawful because it required the contracting employer "to employ members of the"Brotherhood.The Board construed this language as imposing closed-shop condi-tions.The same language appears here. I am bound by the Board's decisions andaccordingly find that by maintaining its contract with Refinery during all or someportion of the 6-month period preceding the filing of the charge, Brotherhood vio-lated Section 8(b) (2) and (1) (A) of the Act.The Marley Company,117 NLRB107;Mechanical Handling Systems, Incorporated,122 NLRB 396. Under theseBoard precedents, the maintenance of the contract is further violative of the said sec-tions of the Act because (a) it required Refinery to observe terms of Local's agree-ment with Billings Contractors, and hiring hall requirements of Council's contractwith Montana Contractors, agreements containing union-security provisions violativeof the Act, as will be noted in detail hereinafter; and (b) required Refinery to abideby the rules and regulations established by affiliated bodies "of the locality in whichany work is being done," the said affiliated bodies here being Council and Local, andthe said rules and regulations exceeding what is permissive under Section 8(a) (3) ofthe Act. See citationssupraandMillwrights Local2232,United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, et al. (Farnsworth & Chambers,Inc.),122 NLRB 300.The facts here, as inMechanical Handling System, supra,according to Boardprecedent "reveal a single comprehensive scheme for complete evasion of the statu-tory ban on all closed shops." It may be noted, parenthetically, it is commonknowledge in labor circles that this "single comprehensive scheme" has been main-tained, practically without molestation until recently, throughout the existence ofTaft-Hartley, and while it did not thereby become immune to attack, it hardly be-hooves us to feign shock or indignation at this late date.Brotherhood's contract with Refinery was superseded by a new contract on orbefore August 1958, and this new contract presumably is in conformity with re-quirements of the Act since it is not here under attack. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.3152.Council's contract with Montana Contractors, a chapter of theAssociated General Contractors of America (AGC)This contract was negotiated by Council on behalf of local unions and districtcouncils in the State of Montana, affiliated with the Brotherhood.The pertinentlanguage of the hiring provisions of this contract, is:The employer shall notify the unions at least forty-eight (48) hours, exclud-ing Sunday and Holidays,of his needs for workmen.The unions will furnishan adequate supply of workmen in the classifications at the rates and under theterms specified herein, when and as requested by the employer. In the eventthat the unions are unable to furnish such qualified workmen within the speci-fied time, the employer may secure his men from whatever sources are avail-able to him.The General Counsel's contention is that this language sets up an exclusive hiringhall arrangement.Itdoes not in any literal sense provide forexclusivehiringthrough the union, and there is no evidence establishing that it was construed by thecontracting parties as setting up an exclusive hiring arrangement.The employer isrequired to notify the union within whose jurisdiction he is operating of his employ-ment needs,but in the event the union is unable to, or fails to meet these needs, theemployer is free to hire from "whatever sources are available to him" and there isnothing in the contract or in the evidence to establish that employees thus recruitedoutside the hiring hall were required to obtain clearance through the union beforebeing put to work.Nevertheless, the most reasonable, and in fact the only reason-able construction of the language of the contract is thatonlyin the event the "unionsare unable to furnish such qualified workmen within the specified time," is it permis-sible for the employer to "secure his men from whatever sources are available tohim." I think this is enough to bring this contract under the Board's decision inMountainPacific,119 NLRB 883, and because the contract does not provide the"safeguards" required by the Board inMountain Pacific,it is, as the Board views it,violative of Section 8(b)(2) and (1) (A) of the Act.Assuming,arguendo,that there was no actual enforcement of this hiring provisionin the contract, nevertheless, the contract itself, because it does not contain thesafeguards prescribed by the Board, is, under Board precedent, violative of the saidprovisions of the Act.' Inasmuch as Brotherhood was also signatory to the contract,it is found that Council and Brotherhood by maintaining the said contract duringthe 6-month period prior to the filing of charges herein, or some portion thereof,violated Section 8(b) (2) and (1) (A).Turning now to the "memorandum of Agreement" attached to this contract and apart of it, executed by both Council and Brotherhood, we find that clause 6 reads:It is further understood that the policy of the U.B. of C. & J. of A. is that theCarpenters Local Union within whose jurisdiction the work is being performed,and who has members qualified to do piledriving work, that such memberswould be permitted to work on piledriving.The General Counsel contends that this clause provides for a closed shop but Iam unable to agree.All this clause does is to state a policy of Brotherhood; it doesnot bind the employer to effectuate such a policy. If this is not a reasonable con-struction of the clause, its language is equivocal, and would require evidence of theintentof parties and/or practice under the contract, to support the General Counsel'sposition.The record contains no such evidence.Council's contract with Montana Contractors was terminated on or about April 30,1958.3. Local's contract with Billings ContractorsThis one may be disposed of somewhat cursorily, inasmuch as it expressly providesfor a closed shop in the following clause:The party of the first part hereby agrees to employ only such members of theparty of the second part who are in good standing with the party of the secondpart, or who shall signify their intentions to become members and make appli-cation for membership.Party of the second part agrees to hold employersharmless against any loss which may accrue to them in any manner throughthe operation of this paragraph.1Local215, United Brotherhood of Carpenters, etc. (Associated Building Contractors ofLafayette, Indiana),125 NLRB 94. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttention is also directed to article X,section 1,of the Local's bylaws and traderules:When a non-union man comes on the job he may be permitted to work pro-viding he gives a cash guarantee that he will join the Local Union,but if he isunable to furnish at least $10.00, he shall give the Financial Secretary-Treasureran order for the full amount on the contractor to be collected on the followingtwo pay days, provided that the Local Union may extend the time for good andsufficient reasons.and articleXIII,section 9:The Steward shall examine and satisfy himself that every carpenter on the jobhas the current quarterly working card and BuildingTrades Cardand alsorequire him to write his name and address on the blank furnishedby the localUnion for that purpose which may be procured from the Business Agent or atthe Union Hall.Every member starting on the job must seek the Job Stewardat once and comply with the provisions of this section.I agree with the General Counsel that these "internal"laws of Local, and section16(a) of Council'sconstitution and bylaws,ifand when effectuated are "morerestrictive than is permitted by the proviso to Section 8(a)(3)" of the Act, therebyinfringing rights of employees under Section 7 of the Act who are employed by con-tractors bound by the Brotherhood's contract with refinery, and that they provide atleast some of the "sense and substance"of the jurisdiction claims which Brother-hood's contract required Refinery to recognize.Local having made a settlement agreement with the General Counsel with respectto its contract with Billings Contractors,the findings above are in amplification offindings and conclusions previously made with respect to Brotherhood.B. The chargesCouncil urges in its brief that with respect to Council there is a "fatal variance"between the charge and the complaint in this case.The first charge initiating this proceeding was filed February 17, 1958, by a mill-wright,Anthony Ocepek, employed by Refinery at Laurel, Montana. It allegedthat Local caused him to be removed from his job "pursuant to the provisions of anillegalunion security contract which contained exclusive hiring and dispatchingprovisions or arrangements all in violation of the Act."The charge does not specifywhat "illegal security contract" it refers to, and makes no allegation with respectto either Council or Brotherhood.Were we considering a complaint based on thisfirst charge, obviously there would be a fatal variance with respect to Council, andBrotherhood as well, inasmuch as they could not properly be joined as respondentson the basis of such a charge.2The consolidated complaint,however, did not issueon the original but on an amended charge, and on an original charge againstBrotherhood.The amended charge, filed April 14, 1958, after repeating that the Local causedOcepek to be removed from his job with Refinery, alleges further:That the above described act against Anthony Ocepek was taken by said LocalNo. 1172,pursuant to the provisions of an illegal hiring, dispatching, andclearance clause in a collective bargaining agreement between Montana Con-tractors Association Inc. and Montana State Council of Carpenters,acting forand on behalf of said Local Union No. 1172 and other affiliated district councilsand local unions,which provisions were incorporated by reference in a nationalcollective bargaining agreement between said company and the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, all in violation of Sec-tion8(b) (1) (A)and 8(b) (2) of said Act.The said Local Union No. 1172 is and has been a party to an illegal collectivebargaining agreement with the Billings Contractors Council which illegallyconditions employment by its members companies on membership in said LocalUnion No. 1172 in violation of Section 8(b)(1)(A) and (2) of said Act.Also on April 14, Ocepek filed an original charge alleging that Brotherhood:is and has been a party to a national collective bargaining agreement withthe Refinery Engineering Company, which illegally requires membership in2 The General Counsel inferentially concedes that the complaint may not properly runagainst a party not named in the charge upon which the complaint is based. Thus, headmits that no remedial order may run against any of the local unions represented byCouncil except Local 1172 because only Local 1172 is named in the charge. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.317affiliated local unions of said International Union in local areas where said com-pany is engaged in construction projects as a condition of employment withsaid company and that said national agreement further requires said companyto adhere to similar illegal hiring referral and clearance procedures contained orprovided for by collective bargaining agreements and/or other illegal hiringarrangements promulgated or established by them in their respective local areas,all in violation of Section 8(b)(1),(A)and Section 8(b)(2) of the Act.From the foregoing it is seen that the amended charge specifically and unequivo-cally names Local as violating the Act by being a party to an unlawful contract withBillingsContractors.The original charge filed against Brotherhood on the samedate as the amended charge, also specifically and unequivocally charges Brotherhoodwith violations of the Act because of its contract with Refinery.No such specific and unequivocal allegation appears in the amended charge withrespect to council.Council is not actually named in the amended charge as havingcommitted any unlawful acts.The allegation is thatLocalin causing Ocepek'sdischarge acted pursuant to unlawful hiring and dispatching provisions in Council'scontract and that the said provisions were incorporated in Brotherhood's contractwith Refinery"all" in violation of the Act.Paragraph two of the charge in whichthis allegation is made is no model of clarity, but it may be argued with some per-suasiveness that if it was the intent of the Charging Party to name Council ashaving engaged in unfair labor practices by maintaining an unlawful contract, thiswould have been spelled out in the same specific and unequivocal language whichchargesLocaland Brotherhood with violations because of their respective contractualrelationships with employers.The concluding phrase of paragraph two obviouslywas not considered sufficient to hold the Brotherhood and an original charge wasfiled against it. It hardly suffices to say that Ocepek, being a millwright,could notbe expected or required to spell out his charge with the specificity to satisfy a Phila-delphia lawyer, because it is my assumption,and one that I do not expect to havedisputed,that 'Ocepek did not himself prepare the text of any of the charges bearinghis signature.To say theleast, then,the allegation with respect to Council is somewhat am-biguous.From this flows Council'sargument in its brief that Council and itscontract with Montana Contractors having been named in the charge only in con-nection with the allegedly unlawful action taken byLocalwith respect to Ocepek,and the case against Local having been settled and no evidence having been receivedthereon,the charge is extinguished with respect to Council and therefore cannotlawfully ground a complaint naming Council as a Respondent in this proceeding.It is true that Ocepek'salleged discharge was not litigated in this proceeding.Ocepek did not testify;there is no evidence with respect to him; and therefore nobasis for a finding that he was discharged or denied employment pursuant to theterms of Council's contract,as alleged in the amended charge, or any other con-tract for that matter.A settlement agreement executed by Local with respect toOcepek and Local's contract with Billings Contractors and approved by the GeneralCounsel,took Ocepek out of the case.In short, there is no evidence in this casethat Local caused Ocepek to be removed from his job"pursuant to the provisions ofan illegal agreement between Montana Contractors Association,Inc. and MontanaStateCouncil of Carpenters,etc."The real question therefore is whether theGeneral Counsel having "got his foot in the door"by virtue of Ocepek's amendedcharge, can proceed against Council regardless of the disposition of Ocepek's caseand despite the fact that Council is not specifically named in the charge as havingcommitted an unfair labor practice.Whatever doubts I have in the matter,and I have some, are resolved adverselytoCouncil'sposition largely because of the great latitude granted the GeneralCounsel by the Board and the courts in enlarging the scope of the complaint beyondthe allegations appearing in the charge so long as there is a reasonable relationshipbetween such enlargements and additions and the substance of the charge.Thereisno need to take up space here with quotations from decisions holding that acharge merely initiates a proceeding and that if upon investigation the GeneralCounsel unearths additional matters reasonably related to the charge these may alsobe incorporated in the complaint.I have little doubt that inasmuch as the amendedcharge makes mention of Council'scontract as providing the ground for unlawfulaction taken by Local, the Board will find that the General Counsel, irrespective ofthe disposition of the case with respect to Ocepek and Local, can properly train hisguns on Council's contract and hold Council accountable for it.The second prong of Council's two-pronged argument on the charges is in sub-stance, as I understand it, that matters appearing in the amended charge and theoriginal charge against Brotherhood have so little relation to Ocepek's initial charge 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to be invalid.There is no restriction on the filing of amended charges and whileit is assumed that there is a relationship between an amended charge and the chargeitamends, obviously the scope of the former may greatly exceed that of the latter.I think what Council really is arguing is that matters appearing in the amendedcharge and the original charge against Brotherhood are remote from what mayreasonably be regarded as Ocepek's interest in filing a charge in the first place, andin reality were authored not by Ocepek but by the General Counsel.It is not questioned that Ocepek signed each of the three charges in question andno one has contended that he was in any way "pressured" into affixing his signaturethereto.We may speculate on whether Ocepek, a millwright who had lost his joband doubtless wanted to get it back with some compensation for time lost and someassurancethat he would not again be ousted under the same or similar circum-stances, had any idea in filing his initial charge of starting a one-man crusade againstall the contractual involvements of the Brotherhood and its affiliated unions in theState of Montana and as far away as Perth Amboy, New Jersey. In fact we maydo a little more than speculate in view of the settlement with the Local whichapparently gave Ocepek all that he wanted, and he straightway withdrew from thecase.Such speculation, however, leads only to a dead end.I think it is well known to the Board, which exercises joint control with theGeneral Counsel over its Regional Offices, that when a person articulates a desireto file a charge alleging an unfair labor practice, the facilities of the Board's officesand personnel are at his disposal in the preparation and appropriate wording ofthe charge which he wants to file. I think it is also well known that if in theirinvestigation of the charge, the Board's agents conclude that the charge might wellbe rendered more specific or enlarged upon by the inclusion of additional relatedmatters, this may be and usually is called to the attentionof the Charging Partyand he is afforded an opportunity to amend his original charge, again with theassistance and advice of Board personnel.Doubtless there are limits to such"services" rendered by Board personnel to persons filing or wishing to file charges,and those limits certainly lie this side of coercion,deception,intimidation,and thelike.Nobody claims that anything of that sort occurred here and I am sure that itdid not.But just precisely where those limits lie I do not know; possibly this side ofpersuasion, even though such persuasion be entirely free of any taint of intimidation.The only question of substance raised here is whether Ocepek actually "initiated"the filing of the amended charge and the charge against Brotherhood, both filedsome 2 months after the initial charge, or whether in actuality, although Ocepek'ssignature is affixed thereto, the General Counsel initiated these additional mattersin order to launch a full-scaled attack on Brotherhood's contractual commitmentsinMontana and elsewhere.Assuming as I did that these enlargements on and ex-tensions to Ocepek's initial charge against Local,resulted from the investigation ofthe initial charge, and were included in the amended charge and the charge againstBrotherhood at the General Counsel's suggestion,and assuming further that suchaction was in accord with practice of long standing and well known to the Board, Isaw no reason to burden this record with evidence which could do no more thanreveal such facts.3C. The settlementagreements1.With respect to LocalParagraph XV of the complaintalleges:Local 1172 and Ocepek executeda settlement agreementdated August 26, 1958,and an amended settlement agreementdated April 28, 1959, which were ap-proved bythe undersignedRegionalDirector on September 15, 1958 and AprilS The extentto which the General Counsel regards the filingof a charge of discrimina-tion as a springboard from which to launch an attack on contracts deemed by him to beviolative of the Act,appears ina document dated January 9, 1956, addressed to RegionalDirectors and Officers-in-Charge but distributed generally among Board personnel, includ-ing Trial Examiners :A resume of advice given in the attached cases is submitted for your informationand guidance.You will note that underlying the advice given is the policy to issuecomplaint, absent settlement,in caseswhere investigation of a proper charge dis-closes contractprovisionson their face illegal under the Act. Such attack will bemade despite the absence of specific reference to the contract provision in the charge,and even though (1) you have been unable to obtain an amendment of the chargeand (2) the individualdiscriminationcharges of the case lack merit. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.31929, 1959, respectively, which operated to settle and remedy any unfair laborpractice of Local 1172 in discriminating against Ocepek individually, and inhaving maintained its collective bargaining agreement with Billings Contractorsdated March 14, 1958 until that "Agreement" was terminated on May 21, 1958.The only issue here is whether these settlement agreements were coextensive withthe charges filed against Local, or whether, as contended by the General Counsel,they did not operate to extinguish Local's liability with respect to the contract madeby Council on behalf of various localunions includingLocal 1172.Referring backto the amended charge, it is again noted that it alleged (1) that Local caused dis-criminatory action to be taken with respect to Ocepek under Council's contract,and was a party to an unlawful agreement with Billings Contractors.As conceded,the settlement agreement extinguished the charge with respect to discriminationpractised against Ocepek individually, and the charge of unlawful agreement withBillings Contractors.Did it also-as urged by Local-extinguish the chargeagainstLocal with respect to Council's contract under which it was alleged the discrimina-tion against Ocepek occurred?Again it is noted that the charge does not specifically allege that Local's involve-ment in that contract was independently violative of the Act though it did specificallyallege an independent violation because Local was a party to a contract with BillingsContractors.Itmay be argued therefore that the settlement agreement whichadmittedly extinguished the charge of discrimination against Ocepek extinguishedeverything that was specifically charged against Local with respect to Council'scontract.However, it will again be assumed-as it has been heretofore with respecttoCouncil-that the charge was sufficient to ground a complaint running againstLocal as a party to Council's contract independently of any action taken againstOcepek individually, and we look to the language of the settlement agreements todetermine if they are in fact coextensive with the charge thus given its broadestconstruction.The amended settlement agreement executed April 2, 1959, and approved by theRegional Director April 30, 1959, provided for a lump sum payment by Local toOcepek and the posting of notices by Local containing the usual remedial clauseswith respect to Ocepek, and also the following language:WE WILL NOT perform, maintain, or give effect to the provisions of anyagreement or practice with Billings Contractor Council, Inc., its member com-panies,or any other employerwhose operations affect commerce,which un-lawfully conditions the hire of applicants for employment,or the retention ofemployees in employment upon clearance or approvalby this labororganization,or upon membership therein except as authorized by Section 8(a)(3) of theAct. [Emphasis supplied.]The agreement also contained this clause:The Regional Director's approval of this Amendment Settlement Agreementdoes not signify National Labor Relations Board approval of the terms andconditions of any agreement or arrangement which the parties thereto mayexecute,enforce or maintainin futuro.Finally, as concerns us here,the agreement contains this language:Contingent upon compliance with the terms and provisions hereof,no furtheraction shall be taken in the above case onthe issues here settled.[Emphasissupplied.]No contention is made that Local has in any way failed in "compliance with theterms and provisions"of this settlement agreement,has engagedin any activitysubsequent to the approval of the Agreement which would justify "opening it up"and setting it'aside,or that we are here asked to take action with respect to agree-ments or arrangements enforced or maintained"in futuro"within the meaning ofthis term as used in the settlement agreement.It is possible that the addition intypewriting to a standard printed form of the words"on the issues here settled,"as quoted and italicized above, was meant to reserve to litigation the issue ofLocal's participation in Council's contract, but thereisnoevidence on the point.It appears to me that the language of the notice which Local was required topost under the settlement agreement, while it makes no specific mention of Council'scontract, is unquestionably broad enough to cover Local's involvementin that aswell as any other bargaining contract to which it was a party, and I can only con-clude that this agreement on its face is coextensive with the charges filed againstLocal.Accordingly, I shall recommend dismissal of the complaint with respect toLocal. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.With respect to EmployersSettlement agreements pursuant to chargesby Ocepekwere executed respectivelyby The Refinery Engineering Company, Billings Contractors Council, Inc., andMontana Contractors Association, Inc., the three employers who were parties tocontracts here alleged to have been unlawfully maintained by the Respondents.These agreements were approved by the Regional Director and presumably weredeemed coextensive with the charges since otherwise it is reasonably assumed thatthese employers would have been joined as respondents under a consolidated com-plaint.The settlement agreements required the posting of notices customary whereemployers are charged with maintaining contracts containing unlawful union-securityclauses.It is only indirectly and with respect to appropriate remedial action thatwe are interested in these settlement agreements, and there is no need to set themforth in detail, it being sufficient to note that none of them required the application ofthe Board'sBrown-Oldsreimbursement remedy, or any part of it.J. S. Brown-E. P.Olds Plumbing & Heating Corporation,115 NLRB 594.3.With respect to Brotherhood and CouncilThere was extensive correspondence between a field examiner of the Board andthe Respondents herein with respect to settlement agreements which when and ifapproved by the Regional Director would serve to extinguish the charges then pendingagainst the Respondents.The agreement and amended agreement utlimately madeby Local and Ocepek and approved by the Regional Director has already beenreferred to in some detail. It is needless to explore the settlement agreements pro-posed by the Board's agent with respect to charges against Council and Brotherhood,further than to note that repeated warnings were given that if Council and Brother-hood did not execute the proposed agreements they would run the risk of having theBrown-Oldsreimbursement remedy imposed on them as a result of litigation. Inshort, none of the proposed agreements, with the exception of the one executed byLocal, called for a reimbursement remedy, and their proffer by an agent of the Board,stripped to its essentials, was: execute these settlement agreements without the re-quirements ofa Brown-Oldsreimbursement, or take your chances of having thisremedy imposed on you by the Board. I think it is fair to state that the proposedagreements were no more drastic than were those executed by the several Employersinvolved.Neither Brotherhood nor Council executed the proposed agreements,however, and the agreement executed by Local did not require the application ofa Brown-Oldsremedy.D. Correspondence re application of Brown-Olds reimbursement remedyBy letter datedFebruary7, 1958, General Counsel Jerome D. Fenton addressedRichardJ.Gray,president,Building Construction Trades Department,AFL-CIO,as follows:As youknow,the Board,commencing with theBrown-Oldscase, 115 NLRB594, has held that,where illegal hiring arrangements exist, either pursuant toa contract or practice,the appropriate remedy, in addition to the usual remedialprovisions,requires the reimbursement of all moneys, including initiation fees,dues, permit fees,assessments,"dobies," and the like, collected pursuant tosuch arrangements.The purpose of the Board in applying the so-calledBrown-Oldsreimbursement remedy is to effectuate the policies of the Act by, amongother things, prevailing upon employers and unions to correct their illegal hiringarrangements.Itwould be preferable,of course,if the parties took it upon themselves tocorrect their illegal hiring arrangements,thereby achievingthe same basicpurpose sought by the Board but without the necessity of Board action. Suchover-all elimination of illegal hiring arrangements,by voluntary action, wouldnot only help effectuate the purposes of theAct, but wouldclearly be animportant step in the general public interest and in the furtherance of thefundamental rights of employees.With this thought in mind,Iwould like to suggest that during a period ofthreemonths,commencing March 1,1958, employers and unions,who areparty to illegal hiring arrangements,vigorouslyundertake to correct sucharrangements by bringing them into compliance with the provisions of theLaborManagement RelationsAct of 1947.If this is done, it may warrantthe disposition,without full application of theBrown-Oldsreimbursementremedy, of charges based upon illegal hiring arrangementswhichhave beenvoluntarily conformed to the provisions of the Act during the period prior to BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.321June 1,1958.Itwill also warrant my recommending to the Board duringsuch perioda similar dispositionof cases currently pending or brought beforethe Board with respect to such illegal hiring arrangements. It is understood,however, that apart from the non-application ofBrown-Oldsreimbursementremedy, all charges and cases relating to orarisingout of illegal hiring arrange-ments must be processed in normal fashion although such arrangements mayhave been corrected during the period prior to June 1, 1958.The Office of the General Counsel will be pleased to cooperate with employersand unions in this matter.By letter dated April 15, 1958, Gray referred to the Board'sMountain Pacificdecision (119 NLRB 883), and requested that the General Counsel extend toSeptember 1, 1958, the moratorium on application ofBrown-Oldspreviously an-nounced.The General Counsel by letter dated April 21, 1958, replied:Thisis inreply to your letter of April 15, 1958, dealing with the matter ofillegalunion-security and hiring clauses and practices in the Building andConstruction Industry.In your letter you request that we extend until Sep-tember 1, 1958, the period during which this Agency will withhold applicationof theBrown-Oldsreimbursement remedy so that employers and unions maycomplete arrangements to bring hiring practices and clauses into conformitywith the provisions of the Labor Management Relations Act, 1947.For the reasons stated in your letter of April 15, 1958, and in view of theactionsthus far taken by the interested parties, we are agreeableto an extensionto September 1, 1958, in order that you may complete the revision of clausesand practices necessary to conform with the requirements of the Act.Finally, by letter to Gray dated August 19, 1958, the General Counsel stated:On February 7, 1958, this Agency announced that during the period fromMarch 1 to June 1, 1958, it would withhold full application of theBrown-Oldsreimbursement remedy where employers and unions voluntarily bring theirunion-security and hiring arrangements into conformity with the provisions ofthe Labor-Management Relations Act of 1947, as amended.On April 23, 1958,the period during which this announced policy would apply, was extended toSeptember 1, 1958.This extension was based, in part, on the vigorous under-taking by a large number of unions and employers to comply with the abovepolicy and on the desire to provide the parties with a sufficient opportuntiy toreview their agreements in light of the Board's decision inMountain PacificChapter of The Associated General Contractors, Inc.,(119 NLRB No. 126-A,released April 1, 1958, which established certain legal requirements for exclusivehiring arrangements,) and to complete their negotiations in an orderly and in-formed manner.In supplementation of the foregoing and, in accord with our announced desireto cooperate with and to assist the parties in whatever way possible in thismatter, the Office of the General Counsel recently issued a statement withregard to union hiring halls and referral systems in which comment was madeon various questions which had been raised by unions, employers and otherinterested parties as to the scope and implications of the Board'sMountainPacificdecision.Since the issuance of that statement we have received numerous communi-cationswhich demonstrate that many employers and unions are still in theprocess of renegotiating their agreementsin anattempt voluntarily to conformsuch agreements with the Act but, that due to unavoidable delays inherent insuch negotiations, and the complex problems involved, appropriate new agree-ments, in many instances, will not be executed by September 1.Under all the circumstances, we have determined that no general extensionof the policy of withholding the full application of theBrown-Oldsremedy be-yond September 1 is warranted.However, where the parties have initiatedsteps and have made genuine efforts to correct their union security and hiringarrangements prior to the September 1 deadline, the full application of theremedy may be withheld provided that conformity with the ACT is achieved byNovember 1, 1958.You may be assured of our continued cooperation with your efforts to conformyour union security and hiring arrangements to the requirements of the Act.Admittedly, all of the agreements here attacked as having been unlawfully main-tained within the 6-month period preceding the filing of a charge, were brought597254-61-vol. 13022 322DECISIONSOF NATIONALLABOR RELATIONS BOARDinto compliancewith the Actwell before the deadline of September 1, 1958, set inThe General Counsel's correspondencewith Gray.I believe it is common knowledgethat theRespondents are affiliatedwith Gray'sorganization.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Employers described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and such of them as have been found to constitute unfair labor prac-tices tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYIt having been found that Brotherhood and Council maintained within the 6-monthperiod preceding the filing of charges contracts containing unlawful hiring hall andunion-security provisions, it will be recommended that they cease and desist fromsuch practices and post and publish certain notices designed to effectuate the policiesof the Act. Such "remedial" action is required by long-established and court ap-proved Board policy though admittedly the contract provisions complained of havebeen eliminated.Though the litigation proceeded on the theory thata Brown-Oldsremedy wouldbe demanded by the General Counsel, the General Counsel does not now seek the,application of a disbursement remedy. I am aware that the General Counsel has noauthority to bind the Board with respect to remedy at the post-litigation level,4 butthat does not mean that the General Counsel's recommendations in the matter arenot entitled to consideration and, where circumstances warrant it, weight.Where,charges have been filed but no complaint issued, the General Counsel in arriving atsettlement agreements with parties charged with the commission of unfair laborpractices, apparently is free of Board restraint in his determination of what measuresare required to effectuate the policies of the Act.The matter of remedy is not there-fore the exclusive province of the Board at all levels,unlesswe regard informalsettlement agreements the province of the Board rather than that of the GeneralCounsel.Iwould not understand how in the effectuation ofa public policy-amatter in which the General Counsel presumablyisasmuch concerned as theBoard-we can reasonably ignore the position of the General Counsel where he hasincorporated his views on an appropriate remedy in settlement agreements withparties charged with the commission of unfair labor practices based on preciselythe same factual situation present here.The General Counsel and the Board aretwo organs of the same body, and while in terms of litigation one fills the role ofprosecutor and the other that of judge, there are wide areas in which the demarcationin their respective roles is not so distinct.The several settlement agreements relating to the same contracts and practicesfor whose maintenance Brotherhood and Council are here found in violation of theAct, required no application ofa Brown-Oldsremedy.With respect to these agree-ments the General Counsel's determination that they were all that was required toeffectuate the policies of the Act, must prevail.The settlement agreements prof-fered Brotherhood and Council, and urged on them by the Board's Regional Office,required no application ofa Brown-Oldsremedy.Brotherhood and Council refusedto execute the proffered agreements, preferring that the issues with respect to thembe litigated, but we are not involved here in an application of criminal law wherea plea of guilty may bring a lighter sentence, nor a civil suit between private partieswhere the rule of mitigation of damages applies.Nor are we dealing here with acase where there were no charges filed except as to the Respondents herein and where,therefore, the processes of this Agency were not set in motion with respect to otherparties to the unlawful maintenance of contracts.The several employer-parties tothe contracts, and Local, also a party to the maintenance of unlawfulunion-securityprovisions, having escaped the application ofa Brown-Oldsremedy by virtue ofinformal settlement agreements, and the Board now being bound to recognize andgive effect to those agreements, the application ofa Brown-Oldsremedy againstBrotherhood and Council certainly would have the appearances of a penalty imposedon them for resorting to litigationThis may well be a layman's eyeview of thesituation rather than a lawyer's, and bearing in mind that public policy considerationsare paramount in the framing of an appropriate remedy, I do not intend to explorehere the fine legal distinctions defining "penalty," "punitive," "equitable estoppel,"etc., in cases where public policy is not the paramount consideration. In any event,'Consolidated ConstructionCompany, Inc.,124 NLRB 1131. BILLINGS LOCAL 1172 OF UNITED BROTHERHOOD, ETC.323I find an even more compelling barrier to the imposition ofa Brown-Oldsremedyin the exchange of correspondence between the General Counsel and Gray.In this correspondence Gray, in his representative capacity for the building tradesunions, was explicitly promised a moratorium on the application of aBrown-Oldsremedy provided the unions affiliated with his organization brought their contractsinto compliance with the Act within a stipulated period.There is nothing in theseletters which could be construed as relating only to contracts of theMountain Pacificvariety; they referred to whatever hiring hall or union-security arrangements werethen incorporated in contracts between the building trades unions and employers,without limitation.The Board was not signatory jointly with the General Counselin this exchange of correspondence, but it is noted that while in the letter datedFebruary 7 the General Counsel spoke in terms of "recommending to the Board"the aforementioned moratorium, in subsequent letters dated April 15 and 21, re-spectively, he purported to speak for theAgency.The Board is just as much a partof theAgencyas the General Counsel.There can be little doubt that the recipientsof these letters would reasonably conclude, in absence of some public or private dis-avowal by the Board, that they had been promised immunity to the application ofBrown-Oldsby theAgency,if they complied with the requirements contained in theletters.The content of these letters was widely publicized .5I do not, of course, purport to know just precisely what was the Board's positionin the matter at the time the correspondence between Gray and the General Counseloccurred, but I note that in its brief filed with the United States Court of Appealsfor the District of Columbia inInternational Brotherhood of Teamsters, Local 357,etc, (Los Angeles-Seattle Motor Express, Incorporated),121 NLRB 1629, the Boardstates at footnote 59: ". . . petitioner makes much of the fact that the Board orderinMountain Pacific, supra,did not include any disbursement remedy.The simpleanswer is that the Board was going along with the `moratorium' policy at the timeand did not utilize the remedy inaMountain Pacifictype of case until the instantcase, at the close of the `moratorium' period." 6Needless to repeat, all the contractprovisions here under attack were eliminated or brought into compliance with theAct before the close of the moratorium period.All of these matters, in my opinion, have such a direct and intimate bearing onthe shaping of a remedy consistent with sound and fair public policy, that I havedeemed it my duty as a Trial Examiner to set them forth in some detail, particularlyinasmuch as they explain why I am following the General Counsel's recommenda-tions with respect to remedy. I am aware that the Board has applieda Brown-Oldsremedy in cases whose factual situations are substantially identical with the case atbar, but in reading such of these decisions as have come to my notice I am unableto tell whether factors here deemed crucial have been urged or considered. I have,therefore, felt constrained to apply my own judgment in the matter.?Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Refinery Engineering Company;BillingsContractors Council, Inc.; andMontana Contractors Association, Inc., are, each of them, employers within theThe Respondents were repeatedly warned by a field examiner of the Board's RegionalOffice, that if they did not execute the proposed settlement agreements they would riskthe application ofa Brown-Oddsremedy by the Board. Unless he be regarded as an agentof the Board, the field examiner's warnings could not reasonably be construed as statingthe Board's official position in the matter of the moratorium.At most they would indi-cate that the General Counsel would press for an application ofBrown-Oddscontrary tohis commitments to Gray. I should think that having brought the contracts in questioninto compliance with the Act well within the period stipulated by the General Counsel,the Respondents were justifiedIn insisting on a litigation of the issues inasmuch as thewarnings ran counter to commitments made directly to them by the General Counsel whopurported to speak for the Agency. Of course, the qualifying word "full" as used In theGeneral Counsel's letters may have been meant for an escape hatch.appropriate remedy in one case is no basis for an argument that the remedy may not beapplied In another case where it is appropriate, and where a fair warning of its imposi-tion has been announced in advance "7Inasmuch as I recommend no disbursement remedy, I have made no findings on thematter of precisely when each of the unlawful contracts was superseded or terminatedfurther than to find that the illegal hiring hall and union-security provisions were main-tained during at least some portion of the 6-month period preceding the filing of thecharge, and all were superseded or terminated prior to September 1, 1958. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section2(2) of theAct, engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.Brotherhood,Council,and Local are,respectively,organizations within themeaning of Section2(5) of the Act.3.By maintaining agreementswith The RefineryEngineeringCompany andMontana Contractors Association,Inc., containing hiring and other union-securityclauses more restrictive than is permissive underthe proviso to Section8(a) (3) ofthe Act, Brotherhood and Council, respectively, have engagedin and are engagingin unfair labor practices within the meaning of Section8(b) (2) of the Act.4.By the maintenance of the said agreement,Brotherhoodand Council haveinterferedwith,restrained,and coercedemployees in the exercise of rights guar-anteed them in Section7 of the Act and havethereby engaged in unfair labor prac-ticeswithin the meaning of Section8(b)(1)(A) of the Act.5.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local 511, St.Louis Offset Printing Union,AFL-CIO, andJohn H.Myers, International Representative,InternationalPrinting Pressmen and Assistants Union,AFL-CIO [MendlePress, Inc.]andLocal 5, Amalgamated Lithographers ofAmerica.Case No. 14-CB--865.February 16, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.1 Respondents have excepted to the credibility findings of the Trial Examiner.We donot overrule a Trial Examiner's resolutions of credibility except where the clear pre-ponderance of all the relevant evidence convinces us that the Trial Examiner's resolutionwas incorrect.No such conclusion is warranted in this case,We therefore adopt theTrial Examiner's credibility findings.Standard Dry Wall Products, Inc,91 NLRB 544.We find the remarks made by Respondent Myers,as credited by the Trial Examiner, tobe coercive without regard to any presumed inability of Respondents to carry out thesethreats.UnitedFurnitureWorkers of America, Local809, CIO,at al. (Smith CabinetManufacturing Company, Inc.),81 NLRB 886,at footnote 3; andMelvin Rupp, d/b/aRupp Equipment Company,112 NLRB 1315.130 NLRB No. 21.